Citation Nr: 1332521	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-43 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 60 percent for coronary artery disease with atrial fibrillation, to include the propriety of a reduction to 30 percent from March 1, 2009, to June 23, 2010.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from May 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that reduced the evaluation of coronary artery disease with atrial fibrillation from 60 percent to 30 percent, effective March 1, 2009.  

In a January 2011 rating decision, the RO increased the evaluation back to 60 percent, but only effective from June 24, 2010.  

In June 2012, the Veteran testified during a videoconference Board hearing before the undersigned Acting Veterans Law Judge.  At that time, he submitted additional evidence with a waiver of RO review.  Thus, that evidence will be considered as part of the appeal.

In December 2012, the Veteran submitted additional evidence again with a waiver of RO review.  Thus, that evidence will also be considered as part of the appeal.

The issue of entitlement to service connection for headaches as secondary to service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In this decision, the Board grants a restoration of the 60 percent rating from March 1, 2009, to June 23, 2010.  The issue of entitlement to a rating in excess of 60 percent for coronary artery disease with atrial fibrillation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

FINDING OF FACT

The medical evidence of record at the time of the reduction in evaluation shows that the Veteran's coronary artery disease met one of the alternative criteria for a 60 percent rating and fails to show actual improvement in the Veteran's disability.


CONCLUSION OF LAW

The criteria for restoration of a 60 percent evaluation for coronary artery disease with atrial fibrillation, from March 1, 2009, to June 23, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 3.105(e), 3.344, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Given the favorable determination with respect to the issue of the propriety of a reduction in evaluation of coronary artery disease with atrial fibrillation, no further discussion of the duties to notify and assist is needed.  

Reduction

A veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e) (2013). 

In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  A rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to temporary or episodic improvement, including arteriosclerotic heart disease (coronary artery disease).  38 C.F.R. § 3.344(a) (2013).   The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b).  

The above requirements do not apply to ratings that have not continued for long periods at the same level (five years or more) or to disabilities which have not become stabilized and are likely to improve.  Rather, in such cases, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

When the RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

From a procedural standpoint, the Veteran's coronary artery disease with atrial fibrillation was properly reduced.  The RO prepared a rating decision proposing the reduction in July 2008, providing the rationale behind the proposed reduction.  The RO then issued a rating decision reducing the evaluation in November 2008.  Thus, the Veteran received proper notice and the benefit of other measures under 38 C.F.R. § 3.105(e).

In the November 2008 rating decision, the RO reduced the evaluation of the Veteran's heart disease from 60 percent to 30 percent, effective March 1, 2009.  The 60 percent rating had been assigned by the RO in a March 2007 rating decision and was effective from November 28, 2006.  Thus, the rating had been in effect for less than 5 years, and provisions of 38 C.F.R. § 3.344(c) are for application.  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2 (2013).  These provisions impose a clear requirement that rating reductions be based on the entire history of the veteran's disability. Brown v. Brown, 5 Vet. App. 413 (1993).

The rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  38 C.F.R. § 4.13 (2013).  In any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. 413.  See 38 C.F.R. §§ 4.2, 4.10 (2013).  A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. 413.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's coronary artery disease with atrial fibrillation has been evaluated under Diagnostic Code 7005 for arteriosclerotic heart disease (coronary artery disease).  38 C.F.R. § 4.104 (2013).  Under this code, a workload of greater than 5 METs but not greater than 7 METs (metabolic equivalents) resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray warrants a 30 percent rating.  More than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent rating.

The 60 percent rating was assigned by the RO in a March 2007 rating decision based in large part on a November 2006 VA medical record showing an ejection fraction of less than 40 percent, and a February 2007 VA examination report showing a METs of less than 4 and an ejection fraction of greater than 55 percent.

The reduction in evaluation was based in large part on VA and private medical records dated in March 2008 showing complaints of chest pain and an ejection fraction of 55 percent, and a May 2008 VA examination report showing a workload of 5 METs with complaints of dyspnea, fatigue, angina, and dizziness, and an ejection fraction of 55 to 60 percent.

While the Veteran's ejection fractions of 55 percent and 55 to 60 percent do not meet the criteria for a 60 percent rating, a workload of 5 METs resulting in dyspnea, fatigue, angina, and dizziness does.  Thus, the evidence of record at the time of the reduction in evaluation still showed that the Veteran's coronary artery disease with atrial fibrillation met one of the alternative criteria for a 60 percent rating under Diagnostic Code 7005.  While there may have been an improvement in his ejection fraction, there is no evidence that such improvement actually reflected an improvement in his ability to function under the ordinary conditions of life and work.  Moreover, a post-reduction March 2010 private treatment note shows an ejection fraction of 45 percent, indicating that the earlier findings may have been temporary.  

Given the above, the medical evidence of record at the time of the reduction in evaluation shows that his coronary artery disease with atrial fibrillation met one of the alternative criteria for a 60 percent rating and fails to show actual improvement in his disability.  As such, the reduction in evaluation was not proper.

In conclusion, the criteria for restoration of a 60 percent evaluation for coronary artery disease with atrial fibrillation have been met, and the 60 percent evaluation must be restored, effective March 1, 2009.  


ORDER

Restoration of a 60 percent evaluation for coronary artery disease with atrial fibrillation, from March 1, 2009, to June 23, 2010, is granted, subject to the provisions governing the award of monetary benefits.


REMAND

As for the claim for a rating in excess of 60 percent for coronary artery disease with atrial fibrillation, a remand is required for the RO to consider pertinent evidence added to the claims file since the issuance of the January 2011 supplemental statement of the case (SSOC) and prior to transfer of the record to the Board.  

The Veteran underwent a VA examination for his heart disability in February 2012 and the examination report of that examination has been added to the claims file.  Additional VA and private medical records have also been added to the claims file.  Although the examination report and medical records were associated with the claims file for the Veteran's claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, they are also pertinent to the issue on appeal regarding the evaluation of his heart disease.  No SSOC has been issued to indicate that the RO has considered the evidence for the issue on appeal.  Thus, the RO should consider the evidence on remand.

The Veteran receives treatment from the Gainesville VA Medical Center (VAMC), and the record contains treatment notes through August 2011.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from the Gainesville VAMC since August 2011.

2.  Then, readjudicate the claim, with consideration of all the evidence added to the claims file since the issuance of the January 2011 SSOC.  If the decision is adverse to the Veteran, issue an SSOC and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


